                                EPSTEIN SACKS PLLC                        USDC SDNY
                                  ATTORNEYS AT LAW                        DOCUMENT
                                 100 LAFAYETTE STREET                     ELECTRONICALLY FILED
                                         SUITE 502                        DOC #:
                                                                          DATE FILED: 6/24/2021
                                  NEW YORK, N.Y. 10013
                                       (212) 684-1230

                                                              BENNETT M. EPSTEIN: (917) 653-7116
                                                              SARAH M. SACKS: (917) 566-6196

                                                              June 21, 2021

Hon. Mary Kay Vyskocil
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Filed by ECF

                                  United States v. Jeffrey Molitor
                                        20 Cr. 429 (MKV)

Dear Judge Vyskocil:

       We represent the defendant Jeffrey Molitor pursuant to the Criminal Justice Act. We have
a status conference currently scheduled for Friday, June 25, 2021. We write to seek an
adjournment of that conference.

        As the Court may recall, Mr. Molitor has been experiencing a number of new and
potentially serious health problems, one of which is what appears to be a heart condition. The
Government has agreed to consider Mr. Molitor’s health issues in our ongoing plea negotiations
as a possible basis for “mitigation” in this case, and we have been updating the Government with
information on Mr. Molitor’s health as he receives it. We had hoped that we would have more
information by now about the extent of his heart condition for the Government to consider.
However, after undergoing a number of tests over the last few months, his cardiologist has ordered
him to undergo additional testing.

       He has an appointment with his cardiologist to go over the results of these tests and to learn
more about his condition on July 15th (we understand that this was the earliest he could get an
appointment). For these reasons, we respectfully request that the Court adjourn the pretrial
conference in this case for at least 45 days from June 25th. The Government consents to this
request. On behalf of Mr. Molitor, we consent to an exclusion of time under the Speedy Trial Act
between now and the date the Court sets for the next conference.

                                                                  Respectfully submitted,




DENIED. The Parties should appear for the status conference as scheduled. The
conference will be held by Microsoft Teams. The parties will be sent a link to join
the conference by video. Other interested parties may join by telephone by dialing
917-933-2166 and entering conference ID 607677788#. SO ORDERED.

                               6/24/2021




                                               2
